Permit me to congratulate you, Mr. President, on your election to the presidency of the thirtieth session of the General Assembly. I believe that you are the first Prime Minister to hold this high office. The fact that you feel able to be away from your country for three months reflects well on the political stability of your country, as well as on your self-confidence and political courage, Not many heads of government would feel safe these days to be away from their countries for three consecutive months. Your election to this high office is primarily a reflection of your personal qualities; it also does honour to Luxembourg. As the Foreign Minister of a small country, I take some vicarious satisfaction in the fact that the representative of another small country has been elected to the presidency of this Assembly.
32.	My delegation would also like to extend its warm welcome and good wishes to the three new Member States: the Republic of Cape Verde, the Democratic Republic of Sao Tome and Principe, and the People's Republic of Mozambique. We also look forward to the accession of Papua New Guinea to membership in this Organization. As a close neighbor, we take very great pleasure in co-sponsoring its application for membership.
33.	I should also like to pay a tribute to our Secretary- General, Mr. Kurt Waldheim, for the tireless manner in which he has discharged his duties, some of them difficult and demanding, during the past 12 months. I should like to single out for special mention two examples of his contributions to the cause of inter-national peace and security. First, I think all of us owe him a debt of gratitude for having convened and chaired the inter-communal talks on Cyprus. Four rounds of such negotiations have been held. Although the negotiations appear to have run into difficulties, I would urge the Secretary-General to continue his efforts with the two parties in order to resume the negotiations on the outstanding obstacles in the way of a peaceful and lasting settlement in Cyprus. Secondly, I should like to congratulate our Secretary-General on the helpful role he played in bringing about the resumption of diplomatic relations between France and Guinea.
34.	This year marks the thirtieth year of the existence of our Organization. This is a period of time which divides two generations: the pre-war generation, which had already been born when this Organization was founded and which still largely directs its affairs, and the successor generation, born since the United Nations was launched in San Francisco. This latter generation, the post-San-Francisco generation, which is now entering middle age, today constitutes the vast majority of the world's population. In the years ahead the direction of world affairs and of the affairs of this Organization will pass into their hands, and so any discussion of the United Nations and its future must be stated in terms meaningful to this generation rather than in accordance with the quaint beliefs and the obsolete prejudices of a gerontocracy which will fade away.
35.	It is generally agreed that after 30 years this world Organization has lost much of its zest and vigor, and there are pessimists who hopefully predict its eventual demise. Though we disagree with the pessimists, it is nevertheless true that the high hopes the United Nations held out in its early years have, for the most part, evaporated. The sorry state into which it has fallen no doubt prompted this Assembly to set up an Ad Hoc Committee on the Charter of the United Nations [resolution 3349 (XXIX)] to look into ways and means of rejuvenating it. These experts have now completed their report and I shall comment on their largely constructive and helpful recommendations later on.
36.	But the streamlining of United Nations procedures and the restructuring of its machinery are by themselves not enough. What is required even more is a fundamental change in the intellectual, moral and emotional approach to world problems on the part of the 141 nations which collectively constitute the United Nations. The shortcomings and weaknesses of this Organization are in fact the sum of our own failures. We cannot absolve ourselves from blame by hiding behind abstractions like "machinery" and "procedures". We are the United Nations, and it can be no better or worse than we are.
37.	Before I embark on what is really self-criticism, let me say that I disagree with those who claim that this Organization has nothing to be proud of and that the world would be better off without it. The facts do not justify that extremist view. The achievements of the United Nations may have fallen short of expectations, but its record in spreading education, in bettering the health of peoples the world over, in assisting developing countries in social and economic development and in promoting international co-operation in such diverse fields as outer space, the oceans of the world and peace-keeping are significant achievements and evidence of its great potentialities for good.
38.	Perhaps the two most outstanding achievements which more than compensate for its many failures are, first, the liberation of hundreds of millions of people from imperial bondage and, second, the inculcation, in however rudimentary and imperfect a form, of the habit of discussion and co-operation among 141 nations. Never before in human history have so many nations met so frequently to conduct discussions on so comprehensive a scale.
39.	So, as we see it, the dismantling of the United Nations, far from making for more effective international diplomacy, would in fact plunge the world into inevitable disaster. The belief that world stability could be restored by a reversion to traditional great- Power diplomacy or by a restricted concert of nations calling themselves the third world would, in the long term, be disastrous for mankind. The fact is that there is no alternative today to the United Nations. Even if we were to scrap it tomorrow we would be forced, as a matter of survival, to create another organization very much like this one. This is because over the past 30 years we have unwittingly, and even unwillingly, created a truly interdependent world. It will become more, not less, interdependent with every passing year. Modern science and technology and the political, social and economic institutions they have forced upon us are thrusting us, very often against our will and against the grain of our national ideologies, in the direction of a global community. The global community is today not a myth, but a reality. Our economics, our politics and our social problems have global as well as national dimensions. Food and fuel, population and the environment, the proliferation of nuclear weapons, the making of a new legal order to manage the uses and resources of the world's oceans, the transfer of resources and technological skills from developed to the less developed countries, and the rapid modernization and industrialization of the less developed countries are problems that demand simultaneously national and global solutions. Neither one by itself is sufficient.
40.	In short, the world is one, and its fundamental problems are indivisible. This is the reality. But the ideology and approaches that guide deliberations in this Organization are rooted in a world and an epoch that has for the most part vanished. They are the beliefs which were shaped to meet the needs of a seventeenth-century Europe which had just discovered the marvels of coal and steam technology. The ideology of that period was a xenophobic nationalism built around the myth of racial supremacy and the civilizing virtue of a national religion which, it was claimed, was most favored by the Creator himself. That same ideology sanctified wars of conquest and the subjugation of inferior peoples as necessary steps in the march towards a higher civilization.
41.	It is this seventeenth-century ideology which still governs our thinking and shapes our international policies in this Organization. True, these basic beliefs, in these more enlightened times, are dressed up in the rhetoric of internationalism and world brotherhood. But, shorn of these wrappings, what stands revealed is the seventeenth-century mind. Perhaps most dis-tressing of all is how readily some third-world countries, despite their having been victims of this outdated European ideology, have taken to xenophobic nationalism and the racial and religious arrogance associated with their former Western rulers. We quite rightly complain of the arrogance of the powerful, but if we are honest with ourselves we should also be critical of the growing arrogance of the weak.
42.	The inadequacy of the United Nations is only partly attributable to organizational defects and inadequate procedures. More basic is the fact that we are seeking to resolve what are global problems in terms of a steam-engine nationalism. Worse still, we create more and more problems for ourselves by compelling an interdependent world to conform to the imperatives of an outmoded and increasingly irrelevant ideology. So our economic problems get worse because 141 nations formulate solutions to global problems in purely national terms. Hence, monetary problems, to name one, become unmanageable because there are as many often-conflicting solutions as there are nations.
43.	So the first prerequisite for the revitalization of the United Nations is an acceptance of the fact that we are moving towards a global community and that, unless we think as members of a world community, the more intractable our problems, both domestic and international, will become. This does not mean abandoning national identities or the sacrifice of basic national interests; it is largely a question of a new kind of thinking which would permit us to consolidate and expand national interests within the wider framework of a global community. And this is not as difficult as it sounds. Great nation-States have managed to establish a satisfactory relationship between conflicting individual, group and minority interests within the structure of transcending national interests.
44.	In this Organization we have 141 Members. Our interests do not always coincide and often they are diametrically opposed. Yet, collectively, we constitute the global community. If this Organization is to acquire significance and meaning, it should become the instrument for the planned nurturing and direction of the global community which we are now creating in an unplanned and unpurposeful manner.
45.	If we are to play this role and, as we see it, this is now the only justification for this Organization  then I should like to suggest some guidelines.
46.	First, we must get away from the old concept, which dominated the last 30 years, of using this Organization as an arena for staging contests and confrontations for the edification of our home audiences and the working out of obscure private and public frustrations. In this regard, the great Powers should be blamed for first initiating this unworthy tradition in the days of the old cold war. If we are to find global solutions to planetary challenges, then we must learn to use this Organization as a forum for negotiations and problem-solving. It is no use talking about international co-operation while adopting tactics calculated to divide and humiliate Member States.
47.	A problem-solving approach requires a different cast of mind. It must accept the fact that, given 141 Members with diverse interests, very often a series of compromise solutions, less good than what we expect but each better than the preceding one, might be the practical road to an eventually satisfactory solution.
48.	Secondly, we must get away from the prevailing belief that a resolution adopted by a decisive majority has in fact solved a problem. This is perhaps our greatest weakness and one which has greatly helped to bring this Organization to its present sorry state. Where a resolution injures the basic interests of dissenting States, it will be ignored. Worse still, the resolution will be quietly breached even by States which had been shamed or cajoled into voting for it. By adopting resolutions which we know would be shamelessly breached we are in fact helping to bring our resolutions into disrepute.
49.	The emphasis should therefore be not on decisionmaking by a majority but on conciliation and consensus-building. It is a fact that the principle of majority vote is becoming increasingly suspect in this Assembly for a variety of reasons. It has on many occasions become a device, not for conciliation, but for staging confrontations for humiliating opponents or for impressing antagonists and suggesting that the prime mover has more camp followers than his enemy. The result is that, through constant misuse, majority decisions have lost their efficacy. Far from intimidating the victim, they only strengthen his intransigence and compel defiance.
50.	It is also true that on many occasions majority decisions are not made on the merits of the case. The unfortunate defendant is well aware that the judges and the jury have already arrived at a decision long before they have heard the case and the facts which is not surprising because the facts and the case which prompted the decision more often than not have nothing to do with the case at hand. Decisions are openly arrived at as a result of secret deals on matters irrelevant to the issue on which the pronouncement is made.
51.	Again, there are resolutions which by their very nature invite defiance and even threats to peace. For example, any resolution which calls for hostility towards nations with which one has no quarrel and with which one may even be on the best of terms, or any resolution which calls upon a State to liquidate itself politically or economically will understandably be breached. Yet there have been occasions when such resolutions have been solemnly adopted by this Assembly.
52.	It would, of course, be a good thing if decisions could be arrived at and implemented on the majority principle, But we do not think that the members of this Assembly are ready for it yet. The minority has yet to be satisfied that majority decisions are arrived at with judicial impartiality and that majority decisions are made by men of virtue and not by a kangaroo court.
53.	So this Organization must for the time being aim at consensus-building or, as the United Nations Charter itself wisely prescribed, we must make the Organization "a center for harmonizing the actions of nations" not encouraging and expanding disharmony and conflicts.
54.	I should like now to make a few comments on the recommendations contained in the report of the Group of Experts on the Structure of the United Nations System, which bears the title, A New United Nations Structure for Global Economic Co-operationI refer, in particular, to its suggestion that, at the request of the General Assembly or the Economic and Social Council, or upon the motion of one tenth of the members of either body, a small negotiating group should be constituted to seek agreement on a specific action proposal or related action proposals in the field of development and international economic co-operation. Negotiating groups would be of manageable size, normally between 10 and 30, and would include countries principally interested in the subject-matter whether or not they were members of the Council. These groups would operate for periods of one to two years, subject to renewal as determined by the Assembly or the Council.
55.	The Council would be kept informed by the negotiating groups of the progress being made by them. During the two-year period, the Assembly and the Council would be free to consider subjects under discussion in the groups and to vote resolutions thereon; but, in deciding upon whether to vote on a particular resolution, the Assembly and the Council would take into account the progress of the negotiations.
56.	Each negotiating group would function under the guidance of a full-time chairman with the assistance, if necessary, of a small representative body of vice-chairmen, all of whom would be proposed by the Secretary-General and confirmed by the Assembly or the Council, depending on where the proposal for the group originated. The full-time chairman would serve for the duration of the group. Each negotiating group would operate on the basis of unanimity. When a negotiating group reached agreement it would 
report to the Council, which could adopt the agreement, refer the matter back to the negotiating group for further consideration or take such other action as it deemed appropriate. Upon approval by the Council, the agreement would be passed to the Assembly, which would approve the agreement, refer the matter back to the group or take some other action.
57.	My delegation sees considerable merit in the consultative procedures proposed by the Group of Experts. We support them because they are designed to promote agreement on major policy issues where agreement might otherwise be unobtainable. We recognize, however, that it is not enough to introduce new consultative procedures for reaching agreement. It is also necessary to address the question of how negotiations should be conducted.
58.	Allow me to suggest four further rules for your consideration. The first rule is that to be successful in any negotiation one must examine the most constructive proposals the opponent offers. One needs to find a position offered by one side acceptable to the other side, and try to build from there. To put it very simply, the essence of the first rule in any negotiation is to see the problem from the point of view of your opponent; to understand the interests he has to serve; the constraints under which he has to operate.
59.	The second rule, I would suggest, is that one should not seek superiority in any negotiation. As a very distinguished diplomat and negotiator, Mr. Averill Harriman, has put it, "You can't accomplish anything by knocking your opponent over the head ... the idea that you can whip your negotiating opponent into agreeing with you is nonsense."
60.	The third rule which I would offer for your consideration is that no party to a negotiation must insist that all its demands be satisfied. Every party to a negotiation must be prepared to sacrifice some of its demands and to make some concessions and compromises. There can be no successful bargain if it satisfies all the demands of one side and none of the demands of the other. There must be a mutuality of gains and losses and of rights and obligations.
61.	The fourth and final rule which I would offer is that every country has a certain irreducible minimum national interest. It is unreasonable to expect a country to consent to any proposal which detracts from that interest. The parties to a negotiation must therefore attempt to perceive the extent to which other parties are able to make concessions, or can even be pressured into making concessions, and the limits beyond which it would be unreasonable to expect an opponent to go.
62.	The four rules which I have suggested above are by no means original, nor are they intended to be exhaustive. They should, however, convey an idea of the kind of new values and attitudes which must animate the negotiations and guide the negotiators if the United Nations is to be changed from an arena for shadow-boxing into a forum for negotiations.
63.	Those who drafted the Charter of the United Nations were inspired by the vision of the Organization as a centre for harmonizing the actions of nations. That vision has never been more relevant than it is today. We are faced with a new agenda of pressing problems energy and the proliferation of nuclear weapons, food and famine, the population explosion and environmental deterioration and the north-south dialog: these are planetary challenges to which only planetary responses may be feasible. The United Nations is the appropriate forum in which solutions to these problems can be found. The seventh special session has perhaps been a turning-point in United Nations history. It has shown that the United Nations can be made to work, that peoples and nations can negotiate. Let us resolve to continue to exert our efforts in that direction.
64.	I began by saying that the thirtieth year marks the period of the gradual take-over of this Organization by the generation born since its inception. The older generation, the pre-war generation, has many things to be ashamed of, and the most shameful of these was the senseless slaughter unleashed by the last war and the subjugation of millions in the name of empire. But I like to think that we and they have atoned for all this by creating this Organization dedicated to the outlawing for ever of wars and imperialist adventures, But the atonement will not be complete until we can hand over to the new generation a United Nations refined and perfected to make it a reliable instrument for truly uniting the nations of the world. Then the new generation will have cause to say: "The generation from whom we inherited our world were unique in that they swept nothing under the carpet for us to clean up."




